F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          AUG 5 2003

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                               Clerk



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                       No. 02-2203
 v.                                             (D.C. No. CR-99-1267-JC)
                                                    (D. New Mexico)
 ADRIAN VALDEZ-ROCHA,

          Defendant-Appellant.




                          ORDER AND JUDGMENT *


Before SEYMOUR, MURPHY and O’BRIEN, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Adrian Valdez-Rocha pled guilty to illegal reentry after deportation

subsequent to an aggravated felony conviction. He appeals his conviction and

      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
sentence of sixty months in prison and three years of supervised release.

      Judgment in this case was entered on December 5, 2001. Mr. Valdez-

Rocha did not file this notice of appeal until August 1, 2002, seven and a half

months late, and six and a half months after any possible extension of time he

could have received. 1 Timely notice of appeal is both mandatory and

jurisdictional. See United States v. Langham, 77 F.3d 1280, 1280 (10th Cir.

1996). We therefore dismiss his appeal for lack of jurisdiction.

      Accordingly, we DISMISS the appeal.

                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Circuit Judge




      1
         Mr. Valdez-Rocha filed a motion to modify his sentence, which the
district court denied on July 23, 2002. Although the notice of appeal was timely
filed from the denial of the motion to modify, Mr. Valdez-Rocha is challenging
only his original conviction and sentence.

                                         -2-